Title: To George Washington from Timothy Pickering, 23 February 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Philadelphia Feby 23. 1782
                  
                  I was yesterday honoured with your Excellency’s letter of the 21st, to the several directions in which I shall pay due attention.
                  Yesterday I received a letter from Major Claiborne dated the 12th instant informing me “that the two expresses stationed at the Bowling Greene, had left it some days for want of support."  As Colo. Carrington had comprehended in his estimate for Virginia one charge for expresses, I have desired him to ask Mr Morris for authority to engage actual payment, & then immediately to write Major Claiborne to replace & firmly fix the expresses, when Colo. Carrington will pay on his return to Virginia.  I will also apply for the Maryland district, & enable Mr Yeates to keep his chain complete.
                  Your Excellency advised that the oxteams should be assembled by the middle of May, last year: I would request your direction for the present year, on this head.  The longer their assembling is delayed, consistent with the expected operations, the better, on account of the pasturage, which by the middle of May is hardly sufficient for the support of the cattle.  It is of importance too, to preserve, as long as possible, all the forage in the vicinity of the army.  I have the honour to be with the greatest respect, Your Excellency’s most obedt servant
                  
                     Tim. Pickering
                     Q.M.G.
                  
               